Name: Commission Regulation (EEC) No 843/90 of 30 March 1990 reintroducing the levying of the customs duties on women's or girls'dresses, products of category No 16 (order No 40.0260) and women's or girls'suits and ensembles products of category No 29 (order No 40.0290) originating in Pakistan, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3897/89 apply
 Type: Regulation
 Subject Matter: Asia and Oceania;  tariff policy
 Date Published: nan

 3 . 4. 90 Official Journal of the European Communities No L 88/25 COMMISSION REGULATION (EEC) No 843/90 of 30 March 1990 reintroducing the levying of the customs duties on women's or girls' dresses, products of category No 16 (order No 40.0260) and women's or girls' suits and ensembles products of category No 29 (order No 40.0290) originating in Pakistan, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3897/89 apply girls' suits and ensembles, products of category No 29 (order No 40.0290) originating in Pakistan, the relevant ceiling amounts, respectively to 376 000 and 118 000 pieces ; whereas that ceiling was reached on 19 March 1990 by charges of imports into the Community of the products in question originating in Pakistan, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; whereas it is appro ­ priate to reintroduce the levying of customs duties for the products in question with regard to Pakistan, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3897/89 of 18 December 1989 applying generalized tariff prefe ­ rences for 1990 in respect of textile products originating in developing countries ('), and in particular Article 12 thereof, Whereas pursuant to Article 10 of Regulation (EEC) No 3897/89, preferential tariff treatment shall be accorded for each category of products subjected in Annexes I and II to individual ceilings within the limits of the quantities specified in column 8 of its Annex I and column 7 of its Annex II, in respect of certain or each of the same Annexes ; whereas Article 1 1 of that Regulation provides that the levying of customs duties may be reintroduced at any time in respect of imports of the products in question as soon as the relevant individual ceilings are reached at Community level ; Whereas, in respect of women's or girls' dresses, products of category No 29 (order No 40.0260) and women's or HAS ADOPTED THIS REGULATION : Article 1 As from 6 April 1990 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3897/89, shall be reintroduced on imports into the Community of the following products, originating in Pakistan : Order No Category(unit) CN code Description 40,0260 26 (1 000 pieces) 6104 41 00 6104 42 00 6104 43 00 6104 44 00 6204 41 00 6204 42 00 6204 43 00 6204 44 00 Women's or girls dresses, of wool, of cotton or man-made fibres 40.0290 29 (1 000 pieces) 6204 11 00 6204 12 00 6204 13 00 6204 19 10 6204 21 00 6204 22 90 6204 23 90 6204 29 19 Women's or girls' suits and ensembles other than knitted or crocheted, of wool, of cotton or man ­ made fibres, excluding Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 383, 30 . 12. 1989, p. 45. No L 88/26 Official Journal of the European Communities 3. 4. 90 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 30 March 1990 . For the Commission Christiane SCRIVENER Member of the Commission